Order entered April 13, 2016




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-01213-CR

                           AARON BERNARD CARTER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-56070-T

                                             ORDER
       The Court REINSTATES the appeal.

       On March 14, 2016, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Riann

Moore; (3) Ms. Moore’s explanation for the delay in filing appellant’s brief is her increased

workload due to the retirement of another attorney; and (4) Ms. Moore requested an additional

thirty days from the April 11, 2016 findings to file appellant’s brief.

       We DENY as moot appellant’s March 16, 2016 motion seeking an extension until March

25, 2016 to file appellant’s brief.

       We ORDER appellant to file his brief by MAY 11, 2016.
We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                            /s/     ADA BROWN
                                                    JUSTICE